DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to arguments
Applicant amended claims 1,2,13 and 14 and added remarks which changes the scope of the claims and as such a new ground of rejection is issued. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/7/2022, 9/27/2022, and 8/25/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

In regards to the rejection of Claim(s) 1 and similarly claim 2 Applicant asserts (pg. 8-10 ):
However, the Ivanov et al. publication is silent regarding an order of determining a full charge state of the batteries upon determining that the charging is performed using the power supplied from the first terminal. Accordingly, the Ivanov et al. publication/ails to disclose that upon determining that the charging is performed using the power supplied from the first terminal, the control module determines whether or not the second battery is in a fully charged state before determining whether or not the first battery is in a fully charged state, as now clearly recited in the independent claim 1.
And further asserts:
The current record lacks any apparent reason, suggestion or expectation of success for combining the patents to create Applicant's unique arrangement as recited in the independent claim 1.
Moreover, Applicant respectfully asserts that there is no apparent reason to modify the cited references to obtain the claimed arrangement in claim 2.
In response:
The Examiner respectfully disagree and points to the rejection of claim 1 where the Examiner uses the combined teachings of Tan, Sat, and Ivanov to teach  a control module (Fig. 1 charger circuit 100 of Sato) which determines whether or not charging is performed using power supplied from the first terminal (P2 terminal showing AC adapter identified as first terminal. See Fig. 6 S S100 of Sato where it is determined whether AC adapter is detected).
The Examiner further stated that Tan in view of Sato does not specifically teach upon determining that the charging is performed using the power supplied from the first terminal (interpreted as “upon determining that the charging is to be performed …”), determines whether or not the second battery is in a fully charged state before determining whether or not the first battery is in a fully charged state.
However, since Ivanov teaches prioritizing charging the second battery before charging the first battery in order to prolong the usage of the detachable battery (Fig. 7 and [0111]), it would be obvious to try to determine whether the prioritized battery (i.e. second battery) is fully charged before determining whether the first battery is fully charged in order to prevent overcharging the second battery.
In regards to the rejection of claim 2, since Ivanov teaches prioritizing charging the first battery over charging the second battery in order to prolong the usage of the first battery (Fig. 7 and [0111]), it would be obvious to try to determine whether the prioritized battery (i.e. first battery) is fully charged prior to determining whether the second battery is fully charged in order not to prevent overcharging the first battery.
In regards to applicants remaining remarks:
Applicant remarks have been considered but are moot base on new grounds of rejection.
Claim Objections

Claim 1 recites “determines whether or not charging is performed using power supplied from the first terminal, and upon determining that the charging is performed using the power supplied from the first terminal, determines whether or not the second battery is in a fully charged state before determining whether or not the first battery is in a fully charged state” 
Claim 2 recites “upon determining that the charging is not performed using the power supplied from the first terminal, the control module determines whether or not the first battery is in the fully charged state before determining whether or not the second battery is in the fully charged state”
Claims 1 and 2 suggests that charging is occurring prior to or simultaneously with the determining whether or not charging is performed from the first terminal.
However [0105] of the specification states (referring to Fig. 7 step S1), “the control module 10 determines whether or not to perform the charging using the power from the AC power source” which suggests that charging is not occurring concurrently with said determination.
Examiner recommends changing claim language “whether or not charging is performed” to “whether or not to perform the charging”.
Examiner will interpret claim 1 as  “determines whether or not to perform the charging using power supplied from the first terminal, and upon determining that the charging is to be performed…”.
Examiner will interpret claim 2 as “upon determining that the charging is not to be performed using the power supplied from the first terminal…”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1,3, and 7-8,10-13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan (US 20190041934) in view of Sato (US 20170126041) in view of Ivanov et al (US 20190250689) in view of SHAYESTEH-POUR (US 20190363554) in view of Zhu (US 20130307464). 
As to claim 1, Tan discloses a mobile device (Tablet unit 202) comprising:
 a drive element (system components such as such as fans, processors, memory, radios, and other peripheral components [0027] and Fig. 2); 
a first battery  (Fig. 2 battery 220A) which supplies power to the drive element ([0027] the input of the system voltage regulator 218A connected to the battery 220A and draws power from battery 220A);
a first terminal (AC input 206A) which receives a supply of power to charge the first battery and a second battery (“.. receive power through the first tablet AC input 206A to charge a first battery 220A and charge a second battery 220B [0026]) that is attachable and detachable with respect to the mobile device ([0024] of Tan “…The tablet unit 102 may be detached and used separately from the base unit 104… when the tablet unit 102 is connected to the base unit 104) and that supplies power to the drive element (Power from the base battery 220B may be delivered to the tablet unit 202 through switches 212H and 212G to power the tablet unit 202 through system voltage regulator 218A [0027] [0029]).  To further explain Tan clearly illustrates this operation in figures 1 and 2 showing the second battery being attachable and detachable with respect to the mobile device where the tablet unit 102 may be detached and used separately from the base unit 104 and battery 106A and 106B/220B (both illustrating different embodiments and the second battery) capable of powering the other unit and therefore when 102 and 104 are detached, so would be the second battery from the mobile device.
Though Tan states that the power from the second battery “may be” delivered to the tablet, it appears that this is the way Tan works and is designed to provide power and as such, it would have been to one of ordinary skill to choose this way since it is an efficient way to save the power from the first battery until needed at another time while enhancing maximum power draw by the system [0027].
Tan further discloses a second terminal (AC input 206B which can be USB Type-C connector [0026]), which receives a supply of power to charge the first battery and the second battery (Switches 212A-B may selectively connect the AC inputs 206A-B, respectively, to an input of a charger 216A, such as a narrow voltage direct current charger (NVDC), to charge the batteries 220A-B [0026]).
Tan does not disclose a control module which determines whether or not charging is performed using power supplied from the first terminal (interpreted as “a control module which determines whether or not to perform the charging using power supplied from the first terminal”).
Sato teaches a control module (Fig. 1 charger circuit 100) which determines whether or not charging is performed using power supplied from the first terminal (P2 terminal showing AC adapter identified as first terminal. See Fig. 6 S S100 where it is determined whether AC adapter is detected).
It would be obvious to one of ordinary skill in the art for to modify Tan’s mobile device to include a control module which determines whether or not charging is performed using power supplied from the first terminal in order to determine whether to step down or step up the charging power to charge the battery (Fig. 6 from S100 to S108,110)
Tan in view of Sato does not specifically teach upon determining that the charging is performed using the power supplied from the first terminal (interpreted as “upon determining that the charging is to be performed …”), determines whether or not the second battery is in a fully charged state before determining whether or not the first battery is in a fully charged state.
However, since Ivanov teaches prioritizing charging the second battery before charging the first battery in order to prolong the usage of the detachable battery (Fig. 7 and [0111]), it would be obvious to try to determine whether the prioritized battery (i.e. second battery) is fully charged before determining whether the first battery is fully charged in order to prevent overcharging the second battery.
Tan in view of Sato does not teach the control module charging the first and second batteries such that charging of the second battery is prioritized over charging of the first battery when the first battery and the second battery are charged using the power supplied to the first terminal.
 Ivanov teaches charging of the second battery is prioritized over charging of the first battery (Fig. 7 where an external charge provider 142 is present (e.g. first terminal), a charging priority may prioritize charging battery 108 (i.e. second battery) over battery 126 (first battery), thus increasing the potential operating time of portable unit 104 if detached from base unit 112 [0031][0045] [0111] [0114]) when the first battery and the second battery are charged using the power supplied to the first terminal (Since Ivanov prioritizes charging battery 108 over battery 126, it would be obvious to one of ordinary skill in the art for Ivanov to charge battery 126 with the external charge provider after completing charging the prioritized battery 108 in order to extend the usage for both devices).
It would have been obvious to a person of ordinary skill in the art to modify the control module of Tan in view of Sato to prioritize charging Tan’s second battery (base battery 220B) over charging of the first battery (tablet battery 220A) when the first battery and the second battery are charged using the power supplied to the first terminal, in order to increase the potential operating time of the base when it is detached from the tablet as taught by Ivanov ([0111]).
Tan does not disclose an electric storage capacity of the second battery is greater than an electric storage capacity of the first battery (using BRI in light of the specification (see claim Fig. 6 and Abstract of Applicants specification), the Examiner interprets a second battery as a battery in a portable unit, that is configured to supply power to an external device comprising a first battery).
 SHAYESTEH-POUR teaches electric storage capacity of a second battery that is charging is greater than an electric storage capacity of the first battery (Fig. 1 battery supply 120 supplies power to portable device 102 ([0016]) and is therefore identified as a second battery. Capacity of the battery supply 120 is larger than a capacity of the rechargeable battery supply 118 such that the battery supply 120 may fully re-charge the rechargeable battery supply 118 to a maximum capacity at least once without re-charging or replacing batteries of the battery supply 120 in the charging source 104 [0013]).
It would have been obvious to a person of ordinary skill in the art to modify the mobile device of Tan to wherein electric storage capacity of the second battery is greater than an electric storage capacity of the first battery, such that the second battery may fully re-charge the first battery to a maximum capacity at least once and without re-charging or replacing second battery as taught by SHAYESTEH-POUR [0013].
Tan does not disclose the power supplied to the first terminal is greater than the power supplied to the second terminal.
However Zhu teaches the power supplied to the first terminal is greater than the power supplied to the second terminal (Fig. 2 [0022] The AC input 52 receives power from a household socket, for example at 120V alternating current ( AC) power. USB input 56, which receives standard USB power and voltage when connected to a USB source, which voltage is 5V). It is well known to one of ordinary skill in the art that a standard US household 120V AC outlet provides more power than a 5V USB source described in [0022] of Zhu (i.e. Firewire USB)).
It would have been obvious to a person of ordinary skill in the art to modify the mobile device of Tan to wherein power supplied to the first terminal is greater than the power supplied to the second terminal, in order to use the mobile device with varying input sources thereby increasing its flexibility.
As to claim 3, Tan in view of Sato in view of Ivanov in view of SHAYESTEH-POUR in view of Zhu teaches the mobile device according to claim 1.
Tan in view of Sato in view of Ivanov in view of SHAYESTEH-POUR in view of Zhu is silent regarding wherein the charging of the first battery is started after starting the charging of the second battery when the first battery and the second battery are charged using the power supplied to the first terminal.
However, Since Ivanov prioritizes charging the second battery over the first battery, it would be obvious to one of ordinary skill in the art for Ivanov to charge the first battery with the external charge provider after completing charging the prioritized second battery in order to extend the usage for both devices.
As to claim 7, Tan in view of Sato in view of Ivanov in view of SHAYESTEH-POUR in view of Zhu teaches the mobile device according to claim 1 wherein the second terminal is a USB power supply terminal (One of AC input 206A-B which can be USB Type-C connector of [0026] of Tan).
As to claim 8, Tan in view of Sato in view of Ivanov in view of SHAYESTEH-POUR in view of Zhu teaches the mobile device according to claim 1, wherein a power source which supplies power to the first terminal is an AC power source (Fig. 2 AC in 206A of Tan). 
As to claim 10, Tan in view of Sato in view of Ivanov in view of SHAYESTEH-POUR in view of Zhu teaches the mobile device according to claim 1, further comprising a first voltage changing unit (charger 216A)  that lowers a voltage  applied to the first terminal (Fig. 6 of Stan S100 to S108 voltage from AC adapter, i.e. first terminal, is lowered), applies the lowered voltage to the first battery, and is provided between the first terminal and the first battery ([0026] The charger 216A may be a buck NVDC charger and may allow the power drawn from the second battery 220B, of the base unit 204, to be used as an AC source to charge the first battery 220A).
As to claim 11, Tan in view of Sato in view of Ivanov in view of SHAYESTEH-POUR in view of Zhu teaches the mobile device according to claim 1, further comprising a voltage changing unit (charger 216A) that boosts a voltage to be applied to the second terminal, applies the boosted voltage to the second battery and is provided between the second terminal and the second battery ([0026] of Tan Switches 212A-B may selectively connect the AC inputs 206A-B, respectively, to an input of a charger 216A, to charge the batteries 220A-B. The charger 216A may be a boost NVDC.)
As to claim 12, Tan in view of Sato in view of Ivanov in view of SHAYESTEH-POUR in view of Zhu teaches the mobile device according to claim 1, further comprising: a stopping unit (switch 212F, Fig. 2) that stops supplying of power from the first battery when a voltage of the second battery is greater than or equal to a first voltage for driving the drive element (Fig. 4 404-408, charge level of the second battery is greater than a threshold charge level to charge the tablet, at step 404 “Yes”, tablet battery, may be disconnected at step 406 by opening switch 212F [0035]-[0036]).


    PNG
    media_image1.png
    840
    834
    media_image1.png
    Greyscale

As to claim 13, Tan in view of Sato in view of Ivanov in view of SHAYESTEH-POUR in view of Zhu teaches the mobile device according to claim 1, further comprising: 
wherein the control module includes a first processor (processor connected to system [0027] and Fig. 2 of Tan) which controls the drive element (system components such as such as fans, processors, memory [0027] and Fig. 2. It is well known to one of ordinary skill in the art that processors in electronic devices execute memory instructions). 
Tan in view of Sato in view of Ivanov in view of SHAYESTEH-POUR in view of Zhu further teaches the mobile device further comprises power wiring which electrically couples the first processor, the first battery, and the second battery to one another (Fig. 2 above power wiring that electrically couples the batteries 220B, 220A and processor when the battery 220B is attached is identified).
Tan does not disclose/teach wherein a wiring length between the first processor and the first battery in the power wiring is shorter than a wiring length between the first processor and the second battery in the power wiring in a state in which the second battery is attached to the mobile device. 
Regarding a wiring length between the first processor and the first battery in the power wiring is shorter than a wiring length between the first processor and the second battery in the power wiring in a state in which the second battery is attached to the mobile device, Since the internal battery (i.e. First battery) supplies power to the processor ([0027] of Tan) it would be obvious to one of ordinary skill in the art to make the wiring length between the first processor and the first battery as short as possible to reduce the effective resistance of the wiring, thereby preventing power loss from the battery to the processor. As such the shortest possible length between the first processor and the first battery would be where the processor is connected to the output terminal of switch 212F. 
Since the wiring length between the first processor and the second battery includes at least two switches (Ex, 212H and 212G) as oppose to the wiring length between the first processor and the first battery includes one (212F), the above placement of first processor and the first battery in order to prevent power loss, will result in the wiring length between the first processor and the first battery shorter than a wiring length connecting the first processor and the second battery when the base unit/portable battery pack is attached to the tablet.
Tan does not disclose wiring length between the second battery and the first battery in the power wiring is shorter than a wiring length between the second battery and the first processor in the power wiring in a state in which the second battery is attached to the mobile device, Since the second battery supplies power to the internal battery (i.e. First battery)  ([0033] of Tan) it would be obvious to one of ordinary skill in the art to make the wiring length between the second battery and the first battery as short as possible to reduce the effective resistance of the wiring, thereby preventing power loss from the second battery to the first battery.
It also would be obvious to one of ordinary skill in the art to place processor as far away as possible from input/output ports (Such as the input/output port that connects the tablet to the base) in order to minimize damaged to the processor caused by electrostatic discharge. 
As such, the above placement of processor away from input/output ports and the first battery as close to the second battery in order to prevent power loss and damaged caused by ESD, will result in the wiring length between the second battery and the first battery being shorter than a wiring length between the second battery and the first processor when the base unit/portable battery pack is attached to the tablet.
As to claim 15, Tan in view of Sato in view of Ivanov in view of SHAYESTEH-POUR in view of Zhu teaches the mobile device according to claim 1.
Ivanov teaches charging of the second battery is prioritized over charging of the first battery for one charging operation (Fig. 7 where an external charge provider 142 is present (e.g. first terminal), a charging priority may prioritize charging battery 108 (second battery) over battery 126 (first battery), thus increasing the potential operating time of portable unit 104 if detached from base unit 112 [0111] [0114]) when the first battery and the second battery are charged using the power supplied to the first terminal ( Since Ivanov prioritizes charging the second battery over the first battery, it would be obvious to one of ordinary skill in the art for Ivanov to charge the first battery with the external charge provider after completing charging the prioritized second battery in order to extend the usage for both devices).
It would have been obvious to a person of ordinary skill in the art to modify the mobile device of Tan to wherein charging of the Tan’s second battery (base battery 220B) is prioritized over charging of the first battery (tablet battery 220A) for one charging operation when the first battery and the second battery are charged using the power supplied to the first terminal, in order to increase the potential operating time of the base when it is detached from the tablet as taught by Ivanov ([0111]).
Claims 2,4,6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan (US 20190041934) in view of Sato (US 20170126041) in view of Ivanov et al (US 20190250689) in view of SHAYESTEH-POUR (US 20190363554) in view of Zhu (US 20130307464) in view of Stieber (US 10312697) 
As to claim 2 Tan in view of Sato in view of Ivanov in view of SHAYESTEH-POUR in view of Zhu teaches the mobile device according to claim 1, wherein Sato teaches upon determining that the charging is not performed using the power supplied from the first terminal interpreted as “upon determining that the charging is not to be performed …”. See Fig. 6 S S100 where it is determined whether AC adapter is detected).
Tan in view of Sato does not teach upon said determination the control module determines whether or not the first battery is in the fully charged state before determining whether or not the second battery is in the fully charged state.
However, since Ivanov teaches prioritizing charging the first battery over charging the second battery in order to prolong the usage of the first battery (Fig. 7 and [0111]), it would be obvious to try to determine whether the prioritized battery (i.e. first battery) is fully charged prior to determining whether the second battery is fully charged in order prevent overcharging the first battery.
Tan does not disclose  the control module charges the first and second batteries such that charging of the first battery is prioritized over charging of the second battery when the first battery and the second battery are charged using the power supplied to the second terminal.
Stieber teaches charging of the first battery (battery 106) is prioritized over charging of the second battery (external battery) when the first battery and the second battery are charged using the power supplied to the second terminal (Fig. 1 External power source 114 (USB) may be provided to the device 102 via interface 118 while the external battery device 110 may be connected to device 102 via interface 116. Once the maximum charge current to the device battery 106 is provided, any extra current may be directed to the external battery device 110 to charge the external battery. Another policy may include suspending charging of the internal battery 106 when a charge on the internal battery 106 reaches a 100% or near 100%, and direct all excess current to the external battery 112. Col. 4 lines 38-42, 66-67 and Col 5 lines 1-5).
It would have been obvious to a person of ordinary skill in the art to modify the mobile device of Tan to wherein charging of the Tan’s first battery (tablet battery 220A) is prioritized over charging of the second battery (base 220B) when the first battery and the second battery are charged using the power supplied to the second terminal, in order to increase the potential operating time of the tablet when it is detached from the base as evident by Ivanov ([0111] where Ivanov prioritizes one battery over another to increase its operating time in case when both batteries are detached from each other).
As to claim 4, Tan in view of Sato in view of Ivanov in view of SHAYESTEH-POUR in view of Zhu teaches the mobile device according to claim 1.
Tan in view of Sato in view of Ivanov in view of SHAYESTEH-POUR in view of Zhu does not teach wherein the charging of the second battery is started after starting the charging of the first battery when the first battery and the second battery are charged using the power supplied to the second terminal.
Stieber teaches wherein the charging of the second battery is started after starting the charging of the first battery when the first battery and the second battery are charged using the power supplied to the second terminal (Fig. 1 External power source 114 (USB) may be provided to the device 102 via interface 118 while the external battery device 110 may be connected to device 102 via interface 116. Once the maximum charge current to the device battery 106 is provided, any extra current may be directed to the external battery device 110 to charge the external battery. Another policy may include suspending charging of the internal battery 106 when a charge on the internal battery 106 reaches a 100% or near 100%, and direct all excess current to the external battery 112. Col. 4 lines 38-42, 66-67 and Col 5 lines 1-5).
It would have been obvious to a person of ordinary skill in the art to modify the mobile device of Tan to wherein the charging of the second battery is started after starting the charging of the first battery when the first battery and the second battery are charged using the power supplied to the second terminal, as taught by Stieber in order to increase the potential operating time of the tablet when it is detached from the base as evident by Ivanov ([0111] where Ivanov prioritizes one battery over another to increase its operating time in case when both batteries are detached from each other).
As to claim 6, Tan in view of Sato in view of Ivanov in view of SHAYESTEH-POUR in view of Zhu teaches the mobile device according to claim 1.
Tan in view of SHAYESTEH-POUR in view of Zhu in view of Ivanov does not teach wherein the charging of the second battery is started after completing charging to a capacity less than or equal to a capacity of a fully charged state of the first battery when the first battery and the second battery are charged using the power supplied to the second terminal.
Stieber teaches wherein the charging of the second battery is started after completing charging to a capacity less than or equal to a capacity of a fully charged state of the first battery when the first battery and the second battery are charged using the power supplied to the second terminal (Fig. 1 External power source 114 (USB) may be provided to the device 102 via interface 118 while the external battery device 110 may be connected to device 102 via interface 116. Another policy may include suspending charging of the internal battery 106 when a charge on the internal battery 106 reaches a 100% or near 100%, and direct all excess current to the external battery 112. Col. 4 lines 38-42, 66-67 and Col 5 lines 1-5).
It would have been obvious to a person of ordinary skill in the art to modify the mobile device of Tan to wherein the charging of the second battery is started after completing charging to a capacity less than or equal to a capacity of a fully charged state of the first battery when the first battery and the second battery are charged using the power supplied to the second terminal, as taught by Stieber in order to increase the potential operating time of the tablet when it is detached from the base as evident by Ivanov ([0111] where Ivanov prioritizes one battery over another to increase its operating time in case when both batteries are detached from each other).
As to claim 16, Tan in view of Sato in view of Ivanov in view of SHAYESTEH-POUR in view of Zhu in view of Stieber teaches the mobile device according to claim 2, wherein the charging of the first battery is prioritized over charging of the second battery, for one charging operation when the first battery and the second battery are charged using the power supplied to the second terminal.
Stieber teaches charging of the first battery is prioritized over charging of the second battery for one charging operation when the first battery and the second battery are charged using the power supplied to the second terminal (Fig. 1 External power source 114 (USB) may be provided to the device 102 via interface 118 while the external battery device 110 may be connected to device 102 via interface 116. Once the maximum charge current to the device battery 106 is provided, any extra current may be directed to the external battery device 110 to charge the external battery. Another policy may include suspending charging of the internal battery 106 when a charge on the internal battery 106 reaches a 100% or near 100%, and direct all excess current to the external battery 112. Col. 4 lines 38-42, 66-67 and Col 5 lines 1-5)
It would have been obvious to a person of ordinary skill in the art to modify the mobile device of Tan to wherein charging of the Tan’s first battery (tablet battery 220A) is prioritized over charging of the second battery (base 220B) for one charging operation when the first battery and the second battery are charged using the power supplied to the second terminal, in order to increase the potential operating time of the tablet when it is detached from the base as evident by Ivanov ([0111] where Ivanov prioritizes one battery over another to increase its operating time in case when both batteries are detached from each other).
Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan (US 20190041934) in view of Sato (US 20170126041) in view of Ivanov et al (US 20190250689) in view of SHAYESTEH-POUR (US 20190363554) in view of Zhu (US 20130307464) in view of Patton (US 9948118).
As to claim 5, Tan in view of Sato in view of Ivanov in view of SHAYESTEH-POUR in view of Zhu teaches the mobile device according to claim 1.
Tan in view of Sato in view of Ivanov in view of SHAYESTEH-POUR in view of Zhu does not teach wherein the charging of the first battery is started after completing charging to a capacity less than or equal to a capacity of a fully charged state of the second battery when the first battery and the second battery are charged using the power supplied to the first terminal 
Patton teaches wherein the charging of the first battery is started after completing charging to a capacity less than or equal to a capacity of a fully charged state of the second battery when the first battery and the second battery are charged using the power supplied to the first terminal (Fig. 3 302 and 308 power sources 103 (AC or DC) is connected to the system, multiplexer 112 routes DC charging current to the first system battery. When the first battery 302 (e.g. second battery) is no longer below the threshold capacity x % (308--No), the multiplexer 112 reroutes available charging current to the second connected system battery 310 (e.g. first battery) Col. 4 lines 10-14). 
It would have been obvious to a person of ordinary skill in the art to modify the mobile device of Tan to wherein the charging of the first battery is started after completing charging to a capacity less than or equal to a capacity of a fully charged state of the second battery when the first battery and the second battery are charged using the power supplied to the first terminal, in order to adjust the priority order to ensure power is always routed to devices in the most appropriate order as chosen by the user as taught by Patton Col. 3 lines 23-30.

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding dependent claim(s) 14,   although the prior art discloses a mobile device comprising: a drive element; a first battery which supplies power to the drive element;
a first terminal which receives a supply of power to charge the first battery and a
second battery that is attachable and detachable with respect to the mobile device and that supplies power to the drive element;  a second terminal which receives a supply of power to charge the first battery and the second battery; a control module which
determines whether or not charging is performed using power supplied from the
first terminal, and upon determining that the charging is performed using the power supplied from the first terminal, determines whether or not the second battery is in a fully charged state before determining whether or not the first battery is in a fully
charged state, the control module charging the first and second batteries such that charging of the second battery is prioritized over charging of the first battery when the first battery and the second battery are charged using the power supplied to the first terminal, wherein an electric storage capacity of the second battery is greater than an electric storage capacity of the first battery, and the power supplied to the first terminal is greater than the power supplied to the second terminal, the prior art of record does not disclose or teach the combination of: 

“wherein the control module includes a first processor which controls the drive element; and a second processor having a smaller power consumption than the first processor, a sum of a distance between the first processor and the first battery and a distance between the first processor and the second battery is greater than a sum of a distance between the second processor and the first battery and a distance between the second processor and the second battery in a state in which the second battery is attached to the mobile device..”
	
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESE V MCDANIEL whose telephone number is (313)446-6579.  The examiner can normally be reached on M to F, 9am to 530pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TYNESE MCDANIEL/
Examiner, Art Unit 2859



/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859